Title: Edmund Bacon to Thomas Jefferson, 4 August 1819
From: Bacon, Edmund
To: Jefferson, Thomas


          
            Deare Sir.
            Monticello 4th August 1819—
          
          Yours of the 24 July I recieved yesterday—it seems that the carpenters had not arrive at the date of your letter they left here that the last week and I imagin has arrive before this time. we have a serious time here of the horrid time prospect of a crop of corn. it is considerd by the people Genrally that all the raine that could fall would not make half a crop I consider the prospect fully as bad as it was in 1806
          nothing can save the sufferance for bread but the abundant crop of small grain—I have been thinking that as we have so graite a demand for bread stuff and support for stock that it would be the very best thing we can do to put more force into the cooper shops so as to enable the coopers to do nothing in dresing stuff but to Keep constantly makeing barrils. I wrote you by Mr Meeks the disappointment the miller met in geting barrils they are intirely desirious that we should expedite our barl makeng they say they will gladly take all we can make I find that from what the two coopers say they have stuff ready dresed for about 5 or 600 barls. they are to begin to make barrils on munday next say 3 days hence and in a few weeks they will be out of dresed stuf so as to be Obliged to stop makeng I have inquired of them what force they would require to enable them to Keep constanly makeing they say that if I will have their hoop poles cut and give them one good hand to draw staves that they are pretty shore they can Keep on makeing barrils without having to stop from delivering their 54 from each shop a week which they say is their task it is so very important to make all we can that I will make free in violateing your orders so far as to give each shop a man on munday and cut their poles this will prevent my progress in Jobs you have requested to be done but if we dont get offall from the mill to fatten our hogs and winter the stock I am shore that we shall not be able to do it any other way. I expect an answer from You in a week and consider my arraingment cannot make any graite ods for that time if you disapprove of it. I mentioned this to Mr Randolph who at once concluded that I had better do it. at any rate still I feel some displeasure in your absence to in the least violate your direction and would never think of doing it if I did not consider this a case of necessaty we have nearly hauled in all the barl stuff ready got. they had not above one half as much as they told you they had got and unless more is timber is got for them they will have to stop making barls in the higth of the season to get timber themselves
          We are still tightining the dam but hope to be done it in a few days the mills grind pretty well one pair of stones in each mill the tole mill grinds night and day custom comes from the other counties at least 25 miles distant.
          shepherd is very sick tho perhaps rather mending Neds Jam is also sick and several of the servants at the house sick I have bgan to fallow a field to sow in rye if I can in this month that it may come in early next yeare but the ground is so hard that I cannot make but very little way. I never saw the vegitation so compleatly burnt up by heat as at present. the corn fields is almost dried up   Your horse is not any better. it is very well that you have the young one you mention for you will be shore to want him for I dont imagin that Wellington will answer for the carriage any more
          I am very unsucsisfull in collecting and paying our debts I have only recieved from Pollock 38 dollars. Mr Randolph says that you agreed that if he would pay 350$ in Richmd that you would waite for the balance and he would not say when I should have the money. but I would not in the least have You to give yourself any oneasiness about the debts I frequently see the creditors and they are patient not uneasy as they say they no it is in good hands.   I will wright to you againe before long with graite esteem and respect Your Ob. St.
          
            E: Bacon
          
        